Reasons for Allowance
Claims 10, 14-29, and 31 are allowed.
Claims 1-9, 11-13, and 30 are cancelled.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a robotic surgical system comprising the various elements in structural cooperation, including a controller in communication with the fan and configured to set the fan at a first speed when the surgical robotic arm is in the first orientation, and set the fan at a second speed when the surgical robotic arm is in the second orientation, the second speed being faster than the first speed, wherein the controller is configured to adjust the speed of the fan using measurements taken by strain gauges coupled at joints of the surgical robotic arm (as recited in claims 10, 29, 31).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792